Name: Commission Regulation (EEC) No 2837/84 of 8 October 1984 concerning the stopping of fishing for sole by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 9. 10 . 84 Official Journal of the European Communities No L 268/ 17 COMMISSION REGULATION (EEC) No 2837/84 of 8 October 1984 y concerning the stopping of fishing for sole by vessels flying the flag of France ICES division VII f, g, by vessels flying the flag of France or registered in France, have reached the quota allocated for 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) , No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 1 0 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished ('), as last amended by Regulation (EEC) No 2666/84 (4), provides for sole quotas for 1984 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches for sole in the waters of HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VII f, g, by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allo ­ cated to France for 1984 . Fishing for sole in the waters of ICES division VII f, g, by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the loading of such fish by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1984. For the Commission "Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p. 1 . ( 2) OJ No L 169 , 28 . 6 . 1983, p. 14 . (') OJ No L 37, 8 . 2 . 1984, p. 1 . . ( 4) OJ No L 253 , 21 . 9 . 1984, p. 5 .